UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERTO MARQUEZ,
                           Plaintiff,
                    -against-                                         19-CV-8867 (CM)

BRUCE D. KLEIN; KALIE CONDLIFFE;                                  ORDER OF DISMISSAL
ALLISON KLINE; TINA HAMBLETON,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Rikers Island, brings this pro se action under 42 U.S.C.

§ 1983, alleging that Defendants violated his federally protected rights. By order dated

September 30, 2019, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis.1

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Named as defendants in this complaint are two Legal Aid Society attorneys (Bruce D.

Klein and Kalie Condliffe), a Legal Aid Society social worker (Tina Hambleton), and an

assistant district attorney (Allison Kline). Plaintiff alleges that Defendants have subjected him to

cruel and unusual punishment, and violated his rights under the Health Insurance Portability and

Accountability Act of 1996 (HIPAA). The complaint does not provide much detail about what


                                                   2
occurred, but it is clear that Plaintiff is objecting to aspects of his ongoing criminal proceedings

in New York State court. Plaintiff refers to an evaluation under New York Criminal Procedure

Law § 730, and he asserts that Defendants defamed him and violated his privacy by making

“false statement[s]” about his mental health. Plaintiff denies having any psychiatric history.

Plaintiff asserts that he is “scared” of lawyers and of “people calling me M.O. or 730,” and that

he has “nightmares of when [he] was sent to the hospital.” Plaintiff seeks money damages.

                                           DISCUSSION

A.     Legal Aid Society Attorneys and Social Worker

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988). Private parties are therefore not generally liable under the statute. Sykes v.

Bank of America, 723 F.3d 399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary

Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d

307, 323 (2d Cir. 2002) (“[T]he United States Constitution regulates only the Government, not

private parties.”). Absent special circumstances suggesting concerted action between an attorney

and a state representative, see Nicholas v. Goord, 430 F.3d 652, 656 n.7 (2d Cir. 2005) (citing

Adickes v. S.H. Kress & Co., 398 U.S. 144, 152 (1970)), the representation of a defendant by

private counsel in state criminal proceedings does not constitute the degree of state involvement

or interference necessary to establish a claim under § 1983, regardless of whether that attorney is

privately retained, court-appointed, or employed as a public defender. See Bourdon v. Loughren,

386 F.3d 88, 90 (2d Cir. 2004) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 324-25 (1981)); see

also Schnabel v. Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (holding that legal aid organization

ordinarily is not a state actor for purposes of § 1983).


                                                  3
       As Defendants Klein, Condliffe, and Hambleton are private parties who do not work for

any state or other government body, Plaintiff has not stated a claim against these defendants

under § 1983.

B.     Assistant District Attorney

       Prosecutors are immune from civil suits for damages for acts committed within the scope

of their official duties where the challenged activities are not investigative in nature but, rather,

are “intimately associated with the judicial phase of the criminal process.” Simon v. City of New

York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976));

see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (holding that absolute immunity is

analyzed under “functional approach” that “looks to the nature of the function performed, not the

identity of the actor who performed it”). In addition, prosecutors are absolutely immune from

suit for acts that may be administrative obligations but are “directly connected with the conduct

of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

       Here, Plaintiff’s claims against Defendant Kline are based on actions within the scope of

Defendant’s official duties and associated with the conduct of a trial. Therefore, these claims are

dismissed because they seek monetary relief against a defendant who is immune from suit and as

frivolous. 28 U.S.C. § 1915(e)(2)(b)(i), (iii); see Collazo v. Pagano, 656 F. 3d 131, 134 (2d Cir.

2011) (holding that claim against prosecutor is frivolous if it arises from conduct that is

“intimately associated with the judicial phase of the criminal process”).

C.     HIPAA

       Plaintiff alleges that Defendants violated his rights under the Health Insurance Portability

and Accountability Act of 1996 (HIPAA) and the privacy rules enacted under that statute.

Plaintiff’s claims under HIPAA must be dismissed because there is no private right of action

under that statute or the privacy rules. See Bond v. Conn. Bd. of Nursing, 622 F. App’x 43, 44


                                                   4
(2d Cir. 2015) (summary order) (noting that “[i]t is doubtful that HIPAA provides a private cause

of action at all”); Warren Pearl Constr. Corp. v. Guardian Life Ins. Co. of Am., 639 F. Supp. 2d

371, 377 (S.D.N.Y. 2009) (collecting cases for the proposition that “HIPAA does not provide for

either an express or implied private right of action.”). Only the Secretary of Health and Human

Services or other government authorities may bring a HIPAA enforcement action. See 42 U.S.C.

§ 300gg-22; Mascetti v. Zozulin, No. 09-CV-0963 (PCD), 2010 WL 1644572, at *4 (D. Conn.

Apr. 20, 2010) (“Enforcement of [HIPAA] and its regulations is limited to the Secretary of

Health and Human Services; thus, there is no private right of action.”).

       For these reasons, the Court dismisses Plaintiff’s claims under HIPAA.

D.     Eighth Amendment

       Plaintiff asserts that Defendants have subjected him to “cruel and unusual punishment,”

thus invoking the Eighth Amendment to the United States Constitution. The Eighth Amendment

prohibition against “cruel and unusual punishment” applies to individuals who are in custody,

Jenkins v. N.Y.C. Dep’t of Homeless Servs., 643 F. Supp. 2d 507, 511-12 (S.D.N.Y. 2009); Lane v.

Carpinello, No. 07-CV-751, 2009 WL 3074344, at *18 (N.D.N.Y. Sept. 24, 2009) (citing

Youngberg v. Romeo, 457 U.S. 307, 312 (1982)), and requires a showing that a correction official

was deliberately indifferent to a substantial risk of serious harm to the plaintiff. See Farmer v.

Brennan, 511 U.S. 825, 834 (1994); Helling v. McKinney, 509 U.S. 25, 32 (1993); Darnell v.

Pineiro, 849 F.3d 17, 29 (2d Cir. 2017).

       Although Plaintiff is in custody, he is alleging that Defendants are violating his federally

protected rights by putting his mental health at issue during his ongoing criminal case. But

Plaintiff’s claims are not about the conditions of his confinement, and he does not allege that

Defendants were deliberately indifferent to a substantial risk to him. He thus fails to state a claim

under the Eighth Amendment.


                                                  5
E.     State Law Claims

       A district court may decline to exercise supplemental jurisdiction over state-law claims

when it “has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

Having dismissed Plaintiff’s federal claims over which the Court has original jurisdiction, the

Court declines to exercise its supplemental jurisdiction over any state-law claims Plaintiff may

be asserting. See Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006)

(“Subsection (c) of § 1367 ‘confirms the discretionary nature of supplemental jurisdiction by

enumerating the circumstances in which district courts can refuse its exercise.’”) (quoting City of

Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997)).

F.     Leave to Amend Denied

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), (ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                 6
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   October 28, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               7
